Citation Nr: 1412179	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-27 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from December 1977 to June 1983 and again from October 1989 to October 2003 with various periods of active duty, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), to include active duty from December 1977 to October 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. The Veteran had a hearing before the Board in May 2012 and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In October 2012 the Board received a CD from the Veteran's representative indicating "enclosed ... additional medical records."  The CD was accompanied with a waiver of local jurisdictional review.  The AMC must print any and all documents found on the CD and place the records in the claims folder.

The Veteran claims that he has a low back disorder that was either caused or aggravated by his active duty in the National Guard.  Specifically, he indicates he had laborious duties in the military, to include cold weather and desert training in 1990 and 1991 that left him with chronic low back pain.  

The Veteran's personnel records confirm the Veteran served 15 days of ACDUTRA from 1990 to 1991 and 31 days from 1991 to 1992, but the specific dates of service are unclear.  

The Veteran also concedes he incurred a work-related injury in 1995 resulting in four surgeries between 1995 and 2001.  He believes his National Guard duty, which both preceded and followed this occupational injury, pre-disposed him to the severity of this injury and, later, further aggravated the injury.  The Veteran's wife also submitted a statement in May 2012 indicating she recollected the Veteran returning from cold weather and desert training in 1990 with severe back pain.  She references an incident at the Kokomo National Guard Armory where she had to pick up the Veteran and take him to the emergency room at St. Joseph hospital in Kokomo, Indiana.  At that time, he was complaining of a burning sensation down his right leg.  He was later diagnosed with a synaptic nerve problem. 

Private medical records indicate the Veteran incurred a work-related back injury in May 1995, which ultimately resulted in four surgeries from 1995 to 2001.  The Veteran is currently receiving Social Security Administration (SSA) disability benefits in part for his low back.  The SSA records are in the claims folder.  Despite the severity of the Veteran's occupational work injury, however, the claims folder does not contain any records associated with a Worker's Compensation claim filed in conjunction with the May 1995 occupational injury.  An attempt should be made to obtain any records (be they Workers Compensation, or other medical records) surrounding the May 1995 injury

Similarly, the Veteran and his spouse indicate that he suffered an in-service back injury in 1990 or 1991 resulting in emergency room treatment and a diagnosed synaptic nerve problem, but the claims folder does not contain any records related to this injury or emergency room treatment.  While there are some private treatment records dated prior to 1995 indicating complaints of low back pain, none of these records reference military injury.  The service treatment records are also silent as to any complaints or treatment of a low back injury.  Rather, the Veteran self-reported three back surgeries on his February 1999 in-service periodic examination.  Prior examinations, to include one dated in January 1994 do not indicate any back complaints or diagnoses and, in fact, the Veteran reported at that time that he was "in good health."

In light of the contentions from the Veteran and his wife, the AMC must make efforts to ensure all relevant medical records, Worker's Compensation records, and service records are obtained.  The VA should also obtain the Veteran's personnel records to confirm his exact periods of ACDUTRA.

Accordingly, the case is REMANDED for the following action:

1. Print any and all documents found on the CD provided by the Veteran's representative in October 2012 and place all documents in the Veteran's claims folder.

2. Contact NPRC, the Army National Guard, and any other appropriate agency to confirm the exact periods, days and dates of the Veteran's active duty, ACDUTRA, and INACDUTRA.

3. Ask the Veteran to identify all medical care providers who treated him for his low back pain since 1977, specifically asking for a release to obtain medical records from St. Joseph Hospital in Kokomo, Indiana for his claimed ER visit in 1990.  After securing the necessary release, the RO should obtain these records, including any VA outpatient treatment records identified.  All efforts to obtain identified medical records must be fully documented, and any VA facility must specifically provide a negative response if records are not available.

4. Contact any appropriate agency to obtain all documents associated with any Worker's Compensation claim filed in connection with the Veteran's May 1995 occupational low back injury.  Obtain copies of any medical records associated with treatment for a low back injury around this time.

5. After the above is complete, and the documents are obtained to the extent available, review the newly obtained evidence and complete any further development warranted by the new evidence, to include affording the Veteran a VA examination.

6. Then, readjudicate the Veteran's issue remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


